Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 05/30/2022. 
Priority
This application, Pub. No. US 2021/0318325 A1, published 10/14/2021, is a § 371 National Stage of International Patent Application No. PCT/KR2017/013340, filed 11/22/2017, Pub. No. WO 2018/097593, published 05/31/2018, which claims foreign priority to KR 10-2016-0157967, filed 11/25/2016, and KR 10-2017-0154218, filed 11/17/2017. 
Status of Claims
Claims 1-11 and 15-17 are currently pending.  Claims 1-17 have been originally pending and subject to election/restriction requirement mailed 09/01/2021.  Claims 6, 9, 11 and 15-17 are withdrawn from further consideration.  Claim 1 has been amended, and Claims 12-14 have been cancelled, as set forth in Applicant’s amendment filed 05/30/2022.  Claims 6, 9, 11 and 15-17 are withdrawn from further consideration.  Claims 15 and 16 are cancelled, as set forth in Examiner’s amendment below.  Claims 1-11 and 17 are allowed.
Withdrawn Objections/Rejections
I.	The objection to the drawings is withdrawn in view of Applicant’s amendment of the drawings.
II.	The objection to the specification is withdrawn in view of Applicant’s and Examiner’s amendment of the specification.
III.	The rejection of Claims 1-5, 7, 8, 10 and 12-14 under 35 U.S.C. 103 as being unpatentable over Csordás et al., “Imaging Interorganelle Contacts and Local Calcium Dynamics at the ER-Mitochondrial Interface,” Mol. Cell, 2010, vol. 39, issue 1, pp. 121-132, in view of Miller et al., “Bimolecular Fluorescence Complementation (BiFC) Analysis: Advances and Recent Applications for Genome-Wide Interaction Studies,” J. Mol. Biol., 2015, vol. 427, No 11, pp. 2039-2055, is withdrawn in view of Applicant’s amendment of the claims and argument.
IV.	The provisional rejection of Claims 1-5, 7, 8, 10 and 12-14 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 and 2 of copending Application No. 16/316,076 (‘076 application), not published yet (reference application), in view of Csordás et al., “Imaging Interorganelle Contacts and Local Calcium Dynamics at the ER-Mitochondrial Interface,” Mol. Cell, 2010, vol. 39, issue 1, pp. 121-132; and Miller et al., “Bimolecular Fluorescence Complementation (BiFC) Analysis: Advances and Recent Applications for Genome-Wide Interaction Studies,” J. Mol. Biol., 2015, vol. 427, No 11, pp. 2039-2055, is withdrawn in view of Applicant’s amendment of the claims.
Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in the telephone interviews with Jongwon Kim on 07/07/2022 and 07/08/2022.

In Specification
(1)	Please insert the following paragraph after the title on the first page of the specification:
REFERENCE TO AN ELECTRONIC SEQUENCE LISTING
The contents of the electronic sequence listing (sequencelisting.txt; Size: 44,282 bytes; and Date of Creation: June 28, 2022) is herein incorporated by reference in its entirety.

(2)	At page 16, line 9, please delete “5'-ggaagatctgagaagaagatggtgcgctcctg-3’ (SEQ ID NO: 19)“ and insert “5'-ggaagatctgagaagaagatggtgcgctcctg-3’ (SEQ ID NO: 18)”.

In Claims
Claims 15 and 16 are cancelled.

Withdrawal of Election/Restriction Requirement
Claim 1 is allowable.  Claim 17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I and IV, as set forth in the Office action mailed on 09/01/2021, is hereby withdrawn and Claim 17 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-11 and 17 are allowable.  The restriction requirement between inventions species, as set forth in the Office action mailed on 09/01/2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Conclusion
Claims 1-11 and 17 are allowed and renumbered as Claims 1-12.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-11 and 17 are allowed because the prior art does not teach or fairly suggest the claimed MAM-specific fluorescent calcium sensor, wherein the calcium ion-sensitive fluorescent sensor protein bound to the fragment of the Endoplasmic Reticulum(ER)-targeting protein is a split GCaMP protein which is encoded by a polynucleotide consisting of a base sequence of SEQ ID NO:6 (spGCaMP149), and wherein the calcium ion-sensitive fluorescent sensor protein bound to the fragment of the mitochondria-targeting protein is a split GCaMP protein which is encoded by a polynucleotide consisting of a base sequence of SEQ ID NO:5 (spGCaMP144).  As described in Example 2 and depicted in Fig. 4 of the instant specification, the combination of spGCaMP144 and spGCaMP149 among the four bimolecular combinations of split GCaMP was identified as the optimal combination exhibiting green fluorescence in response to calcium ions in the same manner as the conventional GCaMP.  Likewise, as shown in FIG. 5, it was confirmed that the combination of spGCaMP144 and spGCaMP149 can be used as a bimolecular fluorescent calcium sensor which has reactivity at a similar level to that of GCaMP6 being widely used and can produce fluorescence in response to calcium ions only when the members of the combination are in proximity to each other.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641